DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 2/2/2022 is acknowledged.
Claims 2, 7, 9-11, 13-15, 17, 28-31, and 34-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2022.
Applicant has indicated that claims 1, 3-6, 8, and 12 are directed to the elected Species 1, Figure 1 in the 2/2/2022 response.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinhart et al. (DE 8229927 U1, hereinafter ‘Reinhart’).
Reinhart discloses a mailer comprising: front (12) and rear panels (14+16+30) having interior and exterior surfaces and connected to one another along a fold line (unnumbered fold line bewteen 30 and 2), wherein the interior surfaces of the front and rear panels have an area of foldable creases formed therein (34, 42, 44) to allow the front and rear panels to conform to an article placed into the mailer (see Fig. 3).  
Reinhart further discloses the interior surfaces of the front and rear panels are provided with a liner (36); the front and rear panels are formed from a corrugated material having elongated flutes extending perpendicular to the fold line (see Fig. 3); a closure flap is associated with an upper edge of the front panel (24); an interior surface of the closure flap contains an adhesive tape for sealing the mailer (26).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (DE 8229927 U1, hereinafter ‘Reinhart’) as applied to claim 4 above, and further in view of Gendron (US 4579277).
Reinhart discloses all limitations of the claim(s) as detailed above and further including side flaps are provided at opposite sides of the front panel (14, 16), except does not expressly disclose a perforated fold line extends between each side flap and the front panel or the glue as claimed.  
However, Gendron teaches a similar mailer wherein a perforated fold line extends between each side flap and the front panel (116, 117) and each side flap among the side flaps has glue provided on an interior surface thereof for forming the mailer (120, 121).
Because Reinhart and Gendron both teach folding structures for foldable mailers, it would have been obvious to one of ordinary skill in the art to substitute the perforated side flap/glue system taught by Gendron for the flap system taught by Reinhart to achieve the predictable result of folding a secure mailer assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734